BEATTY, C. J.
I dissent from the order denying a rehearing of this cause, upon a point which is urged by appellant and argued in the briefs, but is not noticed in the opin*486ion of the court. It is alleged in the complaint that the property attached, at the date of the attachment and when it was released, was of the value of $2,000, and was encumbered by liens to the amount of about $800. Defendants, in their answer, deny that the property was of any greater value than $1,000, and allege that it was encumbered by liens to the amount of $1,100. The issue being thus joined as to the value of the property and amount of liens to which it was subject when attached, the court found that the property at the time of the attachment and release was of the value of $1,000, and made no finding as to the amount of the liens, which, according to the allegation of the complaint, was at least $800. Notwithstanding these facts appearing by the judgment-roll, judgment was given against the defendants for $785.50, nearly $600 more than the attachable value of the property. This, to my mind, is palpable error, for which the judgment should have been reversed.